Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “in particular electromechanically height-adjustable” as a statement that modifies “an upper part which is height-adjustable.”  The claim does not recite any structure that performs an electromechanical height adjustment.  Moreover, there are no limitations that are related to anything electrical.  As such, the above bolded-quotation is indefinite because it is unclear what the applicant is distinctly claiming as their invention.  For the purposes of examination, the above-bolded quotation is being interpreted as intended use statement, i.e. one that does not structurally limit the claimed invention.  
Claim 2 recites the limitation "the blocking of the movement" in line 2.  There are at least two issues with this limitation.  First, the limitation appears to be a method step of “blocking of the movement” despite this being an apparatus claim set.  There is no claimed step of “blocking of the movement” in apparatus claim 1.  Second, there is insufficient antecedent basis for this limitation in the claim.  As a result, this claim is indefinite because it is unclear what the applicant is distinctly claiming as their invention. 
This claim would still have issues even assuming Claim 2 was written in a way to accurately capture the spirit of the claim, something like “wherein the latching mechanism is further configured to block the movement of said joint at least one of automatically and self-lockingly.”  In such a claim, there is no claimed structural elements that facilitate the automatic or self-locking of the latching mechanism.  As a result, even if the claim were amended in a proper apparatus form, rather than method form, the claim would still have clarity and indefiniteness issues simply because it is silent to additional structural elements.
For the purposes of examination this claim is treated as intended use because no additional structure is claimed that would enable automatic and/or self-locking.
Claim 2 also recites the phrase “automatic and/or self-locking” which is confusing and indefinite.  The use of  "and/or" within the claims should be avoided because it leads to confusion in claim interpretation.  Specifically, because both presented alternatives must be shown, enabled and possible to actually perform as claimed.  Examiner suggests Applicant amend the claims to recite something similar to "at least one of [A] and [B]".  Claims 5, 7, 10 and 18 also recite “and/or” and require correction.
Claim 3 recites “at least one spring element which causes the movement of the joint element to be blocked.”  It does not appear that the spring element causes the movement of the joint element to be blocked but rather the distal end of the lever (222 in figures but not mentioned in the spec) is the element that blocks the movement.  Appropriate correction is required.
Claim 6 recites “the joint element” in lines 2-3.  There are two joint elements, the first and the second joint element.  As such, it is unclear which joint element Claim 6 is referring to.  Appropriate correction is required.  
Claim 7 recites “configured for electromechanical rotation.”  The claim does not recite any additional structural elements aside from the first and/or second joint elements.  Therefore, it is unclear how the first and/or second joints are actually configured for electromechanical rotation.  For the purposes of examination, this limitation is being interpreted as an intended use statement.
Claim 11 recites “a respective further joint element which is arranged at a distance from the column.”  Based on the claim language of Claim 1, the first and second joints appear to be coupled to the column.  If the respective further joint is coupled in a similar manner, it is unclear how the joint is arranged “a distance from the column when it appears the joint is located on the column.  Appropriate correction and clarification are required.
Claim 18  recites three alternative functions the controller is capable of performing.  However, there is no structural elements recited that would facilitate any of the recited functions.  Specifically, there is no structure recited that performs the movement of the joint elements.  Also, it is unclear what element “follows a user-initiated movement of one of the joint elements based on at least one signal from a movement sensor of the workcell.”  Lastly it is unclear what settings are collected and stored and what enables the settings to be set, and how the user actually selects the settings.  Appropriate correction is required.
The remaining dependent claims are rejected by virtue of their dependencies.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 5-13, 16 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by DE 203 17 193 (DE 193).

    PNG
    media_image1.png
    810
    459
    media_image1.png
    Greyscale


Regarding Claim 1:  DE 193 discloses a workcell, comprising - a base structure (See Annotated Fig. A) with at least three support surfaces, in particular for ground contact; - a column (See Annotated Fig. A) with a lower part (See Annotated Fig. A) which is connected to the base structure and with an upper part (See Annotated Fig. A) which is height-adjustable, in particular electromechanically height-adjustable, relative to the lower part; - a first support structure (See Annotated Fig. A) which is mechanically connected to the upper part of the column via a first joint element (See Annotated Fig. A), the first joint element allowing axial rotation of the first support structure about the column; and - an at least second support structure (See Annotated Fig. A) mechanically connected to the upper part (See Annotated Fig. A) of the column via a second joint element (See Annotated Fig. A), the second joint element allowing axial rotation of the second support structure about the column; - wherein at least one of said first and second joint elements comprises a latching mechanism (See Annotated Fig. A) configured to block movement of said joint element with respect to said column in a normal state and to release movement of said joint element during an adjustment operation initiated by a user of said workcell. 
Regarding Claim 2:  As discussed above in the 112 rejections, Claim 2 does not recite any additional structure that would enable automatic and/or self-locking of the joint elements and therefore this claim is treated as intended use.  Intended use statements describe what the device is for and functional use language describes how the device works.  “[A]pparatus claims cover what a device is, not what a device does.”1  While “[f]eatures of an apparatus may be recited either structurally or functionally,”2 claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.  Moreover, “a claim containing a ‘recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus’ if the prior art apparatus teaches all the structural limitations of the claim.”3  Stated differently, if the prior art references disclose or teach all of the structural limitations, then the recitation of intended use statements does not differentiate the claimed apparatus from the prior art apparatus.  As such, DE 193 discloses a workcell wherein the blocking of the movement of the joint element in the latching mechanism is automatic and/or self-locking.
Regarding Claim 5:  DE 193 discloses a workcell according to claim 1 wherein the first and/or the second joint element (See Annotated Fig. A) allow axial rotation of the first and second support structure about at least one further axis, which extends at an angle to the column.
Regarding Claim 6:  DE 193 discloses a workcell according to claim 5, wherein the respective latching mechanism (See Annotated Fig. A) is configured to block movement of the joint element with respect to the further axis in a normal state and to release the movement of the joint element with respect to the further axis during an adjustment process initiated by a user of the workcell.
Regarding Claim 7:  DE 193 discloses a workcell according to claim 1 wherein the first and/or the second joint element (See Annotated Fig. A) are configured for electromechanical rotation.  As discussed above in the 112 rejections, Claim 7 does not recite any additional structure that would enable electromechanical rotation and therefore this claim is treated as intended use.  
Regarding Claim 8:  DE 193 discloses a workcell according to claim 1 wherein a panel (See Annotated Fig. A) is attached to the first support structure.
Regarding Claim 9:  DE 193 discloses a workcell according to claim 1 wherein a mounting (See Annotated Fig. A) for a screen is attached to the second support structure.
Regarding Claim 10:  DE 193 discloses a workcell according to claim 1 wherein the first and/or the second joint element comprise a stabilizing element (See Annotated Fig. A) which is configured to compensate for a spatial position of the associated support structure with respect to movements, inclinations or vibrations of the column and/or the associated support structure.
Regarding Claim 11: DE 193 discloses a workcell according to claim 1 wherein at least one of the support structures comprises a respective further joint (See Annotated Fig. A) element which is arranged at a distance from the column.
Regarding Claim 12:  DE 193 discloses a workcell according to claim 11, wherein said further joint element comprises a further latching mechanism (See Annotated Fig. A) configured to block movement of said further joint element in said normal state and to release movement of said further joint element upon a user-initiated adjustment operation.
Regarding Claim 13:  DE 193 discloses a workcell according to claim 1 wherein - the upper part (See Annotated Fig. A) comprises a first piece (part of the upper part that is inserted within the lower part) and at least one second piece (part of the upper part that is not inserted within the bottom part) which is mechanically coupled to the first piece; - the first piece forms with the lower part a height adjustment arrangement; and - the first and second joint elements (See Annotated Fig. A) are attached to the second piece.
Regarding Claim 16:  DE 193 discloses a workcell according to claim 1 further comprising a privacy screen element (See Annotated Fig. A) attached to the column.
Regarding Claim 17:  DE 193 discloses a workcell according to claim 16, wherein the privacy screen element (See Annotated Fig. A) is rotatably attached to the column (See Annotated Fig. A), in particular via an additional joint element (See Annotated Fig. A).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 3 is rejected under 35 U.S.C. 103 as being unpatentable over DE 193 in view of US Patent No. 8,602,367 to Wang et al. (Wang).
Regarding Claim 3:  DE 193 does not disclose at least one spring element; however, Wang teaches a latching mechanism comprises at least one spring element (60) which causes the movement of the joint element to be blocked.  It would have been obvious to a person having ordinary skill in the art at a time before the effective date of the claimed invention to modify the apparatus of DE 193 by using a joint element with a spring element similar to that taught by Wang to enable the joint to smoothly slid along the column when necessary.
Claim(s) 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over DE 193 in view of US Patent No. D476,509 to Orsino et al. (Orsino).
Regarding Claim 14:  DE 193 does not disclose a lamp element; however, Orsino teaches a lamp element (See Figure 4 of Orsino) which is fixed to the upper part of the column.  It would have been obvious to a person having ordinary skill in the art at a time before the effective date of the claimed invention to modify the apparatus of DE 193 by using a lamp element similar to that taught by Orsino to enable a user to provide light to the column and supports attached thereto.  
Regarding Claim 15:  DE 193 does not disclose a lamp element; however, Orsino teaches a lamp element (See Figure 4 of Orsino) fixed to a free end of the upper part (See figure 4), in particular in the axial direction of the column.
Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 18 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  In addition to the references used in this rejection and those cited in the PTO-892, the following references can be used to reject many of the claims:  US 7152358 and 5630566 and WO 2008009087.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERET C MCNICHOLS whose telephone number is (571)270-7363. The examiner can normally be reached Monday - Friday: 9:00 - 5:00 (Eastern).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 571-272-4797. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ERET C. MCNICHOLS
Primary Examiner
Art Unit 3632



/ERET C MCNICHOLS/Primary Examiner, Art Unit 3632                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See MPEP 2114 (II).
        2 See MPEP 2114 (I).
        3 See MPEP 2114 (II).